—Judgment unanimously affirmed. Memorandum: County Court properly denied defendant’s motion to suppress an inculpatory remark allegedly made during the booking process. The remark was made after defendant “requested and obtained a brief response from the arresting officer as to why he was being charged” (People v Rivers, 56 NY2d 476, 478, rearg denied 57 NY2d 775). We conclude that the officer’s response was “a simple statement of fact, not provocative in any sense” (People v Howard, 60 NY2d 999, 1001; see, People v Arch, 265 AD2d 868, lv denied 94 NY2d 860). We reject defendant’s contentions that the conviction is not supported by legally sufficient evidence and that the verdict is against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Finally, the sentence is neither unduly harsh *962nor severe. (Appeal from Judgment of Cattaraugus County Court, Himelein, J. — Criminal Sale Controlled Substance, 3rd Degree.) Present — Wisner, J. P., Hurlbutt, Balio and Lawton, JJ. .